COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Jeff Martinez v. State of Texas

Appellate case number:   01-21-00240-CR

Trial court case number: 1454459

Trial court:             351st District Court

        On June 22, 2021, we transferred the reporter’s record from appellate cause number 01–
18–00225–CR into this appeal. We further direct the Clerk of this Court to transfer the clerk’s
record from appellate cause number 01–18–00225–CR to appellate cause number 01–21–00240–
CR.
       It is so ORDERED.

Judge’s signature: ___/s/ Sherry Radack_____
                    Acting individually  Acting for the Court


Date: ___January 25, 2022_____